January 20, 2017 BY ELECTRONIC SUBMISSION Securities and Exchange Commission 450 Fifth Street N.W. Washington, DC 20549-3628 Attn: Craig Arakawa Accounting Branch Chief Office of Beverages, Apparel, and Mining Re: Fortuna Silver Mines Inc. Form 40-F for the Year Ended December 31, 2015 Filed March 29, 2016 Form 6-K furnished November 8, 2016 File No. 001-35297 Dear Mr. Arakawa: We refer to the comment letter of the Securities and Exchange Commission (the "Commission") dated December 22, 2016, with respect to the Form 40-F for the year ended December 31, 2015 of Fortuna Silver Mines Inc. (the "Company") and the Form 6-K furnished by the Company to the Commission on November 8, 2016.The Company and its auditors, lawyers and other advisors are continuing to review and consider the comments with a view to addressing the comments as soon as practicable.The Company has determined that additional time is required to properly consider and address the comments and respectfully requests a further extension to January 27, 2017.It is our expectation that the Company will be in a position to furnish the Commission with a response letter by that date. Please telephone the undersigned at (604) 684-8026 if you have any questions or need any additional information. Yours very truly, FORTUNA SILVER MINES INC. Per: /s/ Sally Whittall Sally Whittall Corporate Secretary cc: Brian McAllister (Securities and Exchange Commission) Riccardo Leofanti (Skadden, Arps, Slate, Meagher & Flom LLP)
